By the Court.
The offence charged is that the defendant, being licensed to sell intoxicating liquors in a room described in the complaint, used by him for the sale of such liquors, placed and maintained upon the said premises a curtain and shutter in such way as to interfere with a view of the business conducted upon the premises.
The evidence proved all the allegations of the complaint. The fact that the defendant’s license included the cellar under the room is immaterial. The complaint need not, and does not, set out the exact form and extent of the defendant’s license, so as to make it a part of the description of the offence; it is enough that it alleges that the defendant, having a license to sell in the room named, maintained therein curtains or shutters, against the law. If the license produced proves the allegations of the government, the fact that it proves more, namely, that the defendant is also licensed to sell in another room, does not constitute a variance.

Exceptions overruled.